Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in reference to the communication filed on 1 APRIL 2021. 
Claims 1-20 are present and have been examined. 
Claim Objections

Claims 1, 10 objected to due to presumed minor grammatical errors. 
Claim 1 recites “a computing configured to” – Examiner presumes the intent was to read “a computer configured to” or similar. 
Claim 10 recites “A method by a processing unit” – Examiner presumes the intent was to read “a method executed by a processing unit”  
Examiner has interpreted these claims in a manner most conducive to compact prosecution. If Examiner is mistaken in the interpretation(s), Examiner reserves the right to raise any rejection(s) necessitated by a change in the language. Examiner makes particular note of this with regard to the 101 rejection below. 









Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. As explained below, the claim(s) are directed to an abstract idea without significantly more. 

	
With respect to claims 1-20 the independent claims (claims 1, 10, 19 are directed, in part, to receiving activities about a user, receiving historical user data associated with a user, determining a first set of items based on the historical user data, determining a second set of items based on the user session data being different from the first set, determining one or more item recommendations based on the first set of items and the second set, the one or more including at least one item from the first set and at least one item from the second set of items, with claim 19 transmitting these recommendations. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). Using user information to create a recommendation is a commercial endeavor in the form of advertising, marketing, or sales activities. If a claim limitation, under its broadest reasonable interpretation, covers commercial and legal interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite additional elements – claim 1 specifically provides for a comput[er], claim 10 provides for a “processing unit” while claim 19 recites a non-transitory computer readable medium having instructions stored thereon, each to execute or perform the claimed limitations. Claims 1, 10, 19 each further recite the use of a “one or more servers” and/or websites, as well as a database to execute the claimed limitations.  The computing elements in the preamble of each claim is at best a general link between the judicial exception to the computing environment in the form of the computer, processor, and computer readable medium as claimed (see MPEP 2106.05h).  The one or more servers/website, and the database are found to similar be representative of extra solution activity to the judicial exception – database or server storing data, such as a in MPEP 2106.05. Examiner finds these elements amount to no more than mere instructions to apply the exception using a generic computer component, rather than any improvements to the functioning of a computer or any other technological field, nor in a meaningful way beyond generally linking the use therein. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such: claim 1 specifically provides for a comput[er], claim 10 provides for a “processing unit” while claim 19 recites a non-transitory computer readable medium having instructions stored thereon, each to execute or perform the claimed limitations. Claims 1, 10, 19 each further recite the use of a “one or more servers” and/or websites, as well as a database to execute the claimed limitations.  When considered individually, the computer, processing unit, computer readable medium, servers/website and database claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. Examiner looks to Applicant’s specification in [fig 1 and related text] [021] “Item recommendation computing device 102, web server 104, workstations 106, processing devices 120, and multiple customer computing deice 110, 112, 114 can each be any suitable computing device that includes any hardware or hardware and software combination for processing and handling information.” Paragraphs 022-023 go on to describe these aforementioned elements in functional terms only, i.e. any device with storage/send/receive capacity is suitable to execute the invention. Further, at [024] various orientations of the network system not disclosed are found to be suitable.  These passages, as well as others, makes it clear that the invention is not directed to a technical improvement.    When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2-7, 9, 11-16, 18, 20  are not directed any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as further criteria to create initial recommendations for a user including rankings. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.
Dependent claims 8, 17 are not directed any additional abstract ideas, however as discussed with regard to claim 19 above they at least nominally recite the transmission of a ranking to a device. Sending/receiving data is found to be at best insignificant extra solution activity per MPEP 2106.05h. As such this does not amount to a practical application of the abstract idea nor significantly more than the abstract idea.  












Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Dicker et al ( US 20100191582 A1, hereinafter Dicker)

In reference to claim 1: 
Dicker teaches: A system comprising:
a computing configured to (at least [fig 1 and related text]):
receive user session data identifying one or more activities of a user from one or more servers (at least figs 1, 3B, 8, 11, and related text] At [fig 11 and related text] “The recently viewed items 402 in the illustrated embodiment are items for which the user has viewed corresponding product detail pages during the current session, as reflected within the user's current session record.”  At  [0171] “In operation, each time a user views a product detail page, the Web server 32 notifies the HTTP/XML application 37, causing the HTTP/XML application to record the event in real time in a session-specific record of the click stream table.” i.e. session recommendation process 52 as shown in figure 8, collects this information from, at [083] “the recommendations process 52 could select items that were viewed by the user for an extended period of time, viewed more than once, or viewed during the current session.”  (at [058] "user profiles" database 38 which stores account-specific information about users of the site. Because a group of individuals can share an account, a given "user" from the perspective of the Web site may include multiple actual users. As illustrated by FIG. 1, the data stored for each user may include one or more of the following types of information (among other things) that can be used to generate recommendations: (a) the user's purchase history, including dates of purchase, (b) a history of items recently viewed by the user)”);
receive historical user data associated with the user from a database at (at least figs 1, 3A/3B and related text] “Retrieve purchase/query history for all customers 100/300” and “generate temporary table mappings 102/104 & 302/304” “As depicted by FIG. 3A, the process initially retrieves the purchase histories for all customers (step 100).”); 
determine a first set of items from a plurality of items based on the historical user data (at least figs 1, 3a/3b and related text] “The first table 102A maps individual customers to the items they purchased. The second table 104A maps items to the customers that purchased such items.” – i.e. Items A, C, D, purchased by users 1…N. See also Venn Diagram in Fig 4 and related text);
determine a second set of items from the plurality of items based on the user session data, the second set of items being different from the first set of items (at least [figs 3A, 3B, 4 5 and related text] “In step 180, the process 52 identifies all popular items that have been purchased by the user…or rated by the user…at 182 similar item lists are retrieved and weighted, and at 186 the results are merged sorted, before “In step 190, the list is filtered by deleting any items that (1) have already been purchased or rated by the user…); and
determine one or more item recommendations based on the first set of items and the second set of items, the one or more item recommendations including at least one item from the first set of items and at least one item from the second set of items(at least [fig 5 and related text] In step 192 one or more items are optionally selected from the recent shopping cart contents list (if such a list exists) for the user, excluding items that have been rated by the user or which fall outside the designated product group or category. The selected items, if any, are inserted at randomly-selected locations within the top M (e.g., 15) positions in the recommendations list. Finally, in step 194, the top M items from the recommendations list are returned to the Web server 32, which incorporates these recommendations into one or more Web pages.)

In reference to claim 2, 11:
Dicker further teaches wherein the historical user data includes user interaction data and user transaction data during prior user sessions (at least figs 1, 3B, 8, and related text, and 0171] “In operation, each time a user views a product detail page, the Web server 32 notifies the HTTP/XML application 37, causing the HTTP/XML application to record the event in real time in a session-specific record of the click stream table.” i.e. session recommendation process 52 as shown in figure 8 collects this information from "user profiles" database 38 which stores account-specific information about users of the site. Because a group of individuals can share an account, a given "user" from the perspective of the Web site may include multiple actual users. As illustrated by FIG. 1, the data stored for each user may include one or more of the following types of information (among other things) that can be used to generate recommendations: (a) the user's purchase history, including dates of purchase, (b) a history of items recently viewed by the user)”).

In reference to claim 3, 12:
Dicker further teaches wherein the one or more item recommendations include a predetermined number of items for recommendation including a threshold number of items from the first set of items and remaining items from the second set of items (at least [0155] “…step 192 one or more items are optionally selected from the recent shopping cart contents list (if such a list exists) for the user, excluding items that have been rated by the user or which fall outside the designated product group or category. The selected items, if any, are inserted at randomly-selected locations within the top M (e.g., 15) positions in the recommendations list. Finally, in step 194, the top M items from the recommendations list are returned to the Web server 32, which incorporates these recommendations into one or more Web pages.”)

In reference to claim 4, 13:
Dicker further teaches: wherein the threshold number of items from the first set of items is determined based on an opportunity cost of including another item from the first set of items being associated with diminishing returns (at least [0147-0153]”… the process 52 weights each similar items list based on the duration since the associated popular item was purchased by the user (with recently-purchased items weighted more heavily), or if the popular item was not purchased, the rating given to the popular item by the user. The formula used to generate the weight values to apply to each similar items list is listed in C in Table 2. In this formula, "is_purchased" is a boolean variable which indicates whether the popular item was purchased, "rating" is the rating value (1-5), if any, assigned to the popular item by the user, "order_date" is the date/time (measured in seconds since 1970) the popular item was purchased, "now" is the current date/time (measured in seconds since 1970), and "6 months" is six months in seconds.” At [051]” Similarly, the similar items list for a book that was purchased in the last week may be weighted more heavily than the similar items list for a book that was purchased four months ago.”). 

In reference to claim 5, 14:
Dicker further teaches: wherein the first set of items includes items favored by the user during prior user sessions (at least [fig 1 and related text] “For example, the table 60 could be built exclusively from the present and/or recent shopping cart contents of users (e.g., products A and B are similar because a significant portion of those who put A in their shopping carts also put B in their shopping carts).”)

In reference to claim 6, 15, 20: 
Dicker further teaches: wherein the computing device is further configured to: re-rank the first set of items based on the user session data (at least [figs 3a/3b and related text] [0127] “As with generation of the purchase-history-based similar items table, the viewing-history-based similar items table is preferably generated periodically, such as once per day or once per week, using an off-line process. Each time the table 60 is regenerated, query log data recorded since the table was last generated is incorporated into the process--either alone or in combination with previously-recorded query log data. For example, the temporary tables 302A and 304A of FIG. 3B may be saved from the last table generation event and updated with new query log data to complete the process of FIG. 3B.”);
determine a threshold number of items from the first set of items to include in the final set of items based on a diminishing returns algorithm (at least [0155] “…step 192 one or more items are optionally selected from the recent shopping cart contents list (if such a list exists) for the user, excluding items that have been rated by the user or which fall outside the designated product group or category. The selected items, if any, are inserted at randomly-selected locations within the top M (e.g., 15) positions in the recommendations list. Finally, in step 194, the top M items from the recommendations list are returned to the Web server 32, which incorporates these recommendations into one or more Web pages.”); at [0147-0153]”… the process 52 weights each similar items list based on the duration since the associated popular item was purchased by the user (with recently-purchased items weighted more heavily), or if the popular item was not purchased, the rating given to the popular item by the user. The formula used to generate the weight values to apply to each similar items list is listed in C in Table 2. In this formula, "is_purchased" is a boolean variable which indicates whether the popular item was purchased, "rating" is the rating value (1-5), if any, assigned to the popular item by the user, "order_date" is the date/time (measured in seconds since 1970) the popular item was purchased, "now" is the current date/time (measured in seconds since 1970), and "6 months" is six months in seconds.” At [051]” Similarly, the similar items list for a book that was purchased in the last week may be weighted more heavily than the similar items list for a book that was purchased four months ago.”);
determine a subset of the re-ranked first set of items based on the threshold number of items at least [0155] “…step 192 one or more items are optionally selected from the recent shopping cart contents list (if such a list exists) for the user, excluding items that have been rated by the user or which fall outside the designated product group or category. The selected items, if any, are inserted at randomly-selected locations within the top M (e.g., 15) positions in the recommendations list. Finally, in step 194, the top M items from the recommendations list are returned to the Web server 32, which incorporates these recommendations into one or more Web pages.”);
determine the one or more recommendations as including at least the subset of the re- ranked items (at least figs 3a/3b and related text] commonality indexes continually used to sort, filter, truncate and store in table as recommended/similarity table 60). 

In reference to claim 7, 16
Dicker further teaches wherein the first set of items are re-ranked using pre- trained user and item embeddings generated based on historical user data associated with a plurality of users (at least [figs 3a/3b and related text] [0127] “As with generation of the purchase-history-based similar items table, the viewing-history-based similar items table is preferably generated periodically, such as once per day or once per week, using an off-line process. Each time the table 60 is regenerated, query log data recorded since the table was last generated is incorporated into the process--either alone or in combination with previously-recorded query log data. For example, the temporary tables 302A and 304A of FIG. 3B may be saved from the last table generation event and updated with new query log data to complete the process of FIG. 3B.”

In reference to claim 8, 17:
Dicker further teaches: wherein the computing device is further configured to transmit the one or more item recommendations to the user such that the at least one item from the first set of items is transmitted to be presented at a higher position than the at least one item from the second set of item (at least [figs 12, 13 and related text] “FIG. 12 illustrates this feature in example form. In this example, the detail page of a product is supplemented with the message "customers who viewed this item also viewed the following items," – i.e. the Intel Pocket Concert is in the first set, higher than the other options, but as shown in figs 12, 13, these are ranked as well). 

In reference to claim 9, 18:
Dicker further teaches wherein the second set of items are determined based on likelihood of the corresponding items being bought together with session items interacted with during the user session by the user (at least [fig 3A and related text] at steps 102-116, purchase histories of products as compared to users are used to compute, filter and truncate items to be stored in similar items table 60 (see fig 1 and related text as well). 

In reference to claim 10:
Dicker teaches: A method by a processing unit comprising :
receiving user session data identifying one or more website activities of a user from one or more servers (at least figs 1, 3B, 8, 11, and related text] At [fig 11 and related text] “The recently viewed items 402 in the illustrated embodiment are items for which the user has viewed corresponding product detail pages during the current session, as reflected within the user's current session record.”  At  [0171] “In operation, each time a user views a product detail page, the Web server 32 notifies the HTTP/XML application 37, causing the HTTP/XML application to record the event in real time in a session-specific record of the click stream table.” i.e. session recommendation process 52 as shown in figure 8, collects this information from, at [083] “the recommendations process 52 could select items that were viewed by the user for an extended period of time, viewed more than once, or viewed during the current session.”  (at [058] "user profiles" database 38 which stores account-specific information about users of the site. Because a group of individuals can share an account, a given "user" from the perspective of the Web site may include multiple actual users. As illustrated by FIG. 1, the data stored for each user may include one or more of the following types of information (among other things) that can be used to generate recommendations: (a) the user's purchase history, including dates of purchase, (b) a history of items recently viewed by the user)”);
receiving historical user data associated with the user from a database at (at least figs 1, 3A/3B and related text] “Retrieve purchase/query history for all customers 100/300” and “generate temporary table mappings 102/104 & 302/304” “As depicted by FIG. 3A, the process initially retrieves the purchase histories for all customers (step 100).”); 
determining a first set of items from a plurality of items based on the historical user data (at least figs 1, 3a/3b and related text] “The first table 102A maps individual customers to the items they purchased. The second table 104A maps items to the customers that purchased such items.” – i.e. Items A, C, D, purchased by users 1…N. See also Venn Diagram in Fig 4 and related text);
determining a second set of items from the plurality of items based on the user session data, the second set of items being different from the first set of items (at least [figs 3A, 3B, 4 5 and related text] “In step 180, the process 52 identifies all popular items that have been purchased by the user…or rated by the user…at 182 similar item lists are retrieved and weighted, and at 186 the results are merged sorted, before “In step 190, the list is filtered by deleting any items that (1) have already been purchased or rated by the user…); and
determining one or more item recommendations based on the first set of items and the second set of items, the one or more item recommendations including at least one item from the first set of items and at least one item from the second set of items(at least [fig 5 and related text] In step 192 one or more items are optionally selected from the recent shopping cart contents list (if such a list exists) for the user, excluding items that have been rated by the user or which fall outside the designated product group or category. The selected items, if any, are inserted at randomly-selected locations within the top M (e.g., 15) positions in the recommendations list. Finally, in step 194, the top M items from the recommendations list are returned to the Web server 32, which incorporates these recommendations into one or more Web pages.)

In reference to claim 19:
Dicker teaches: A non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations comprising (at least [fig 1 and related text]) :
receiving user session data identifying one or more website activities of a user from one or more servers (at least figs 1, 3B, 8, 11, and related text] At [fig 11 and related text] “The recently viewed items 402 in the illustrated embodiment are items for which the user has viewed corresponding product detail pages during the current session, as reflected within the user's current session record.”  At  [0171] “In operation, each time a user views a product detail page, the Web server 32 notifies the HTTP/XML application 37, causing the HTTP/XML application to record the event in real time in a session-specific record of the click stream table.” i.e. session recommendation process 52 as shown in figure 8, collects this information from, at [083] “the recommendations process 52 could select items that were viewed by the user for an extended period of time, viewed more than once, or viewed during the current session.”  (at [058] "user profiles" database 38 which stores account-specific information about users of the site. Because a group of individuals can share an account, a given "user" from the perspective of the Web site may include multiple actual users. As illustrated by FIG. 1, the data stored for each user may include one or more of the following types of information (among other things) that can be used to generate recommendations: (a) the user's purchase history, including dates of purchase, (b) a history of items recently viewed by the user)”);
receiving historical user data associated with the user from a database at (at least figs 1, 3A/3B and related text] “Retrieve purchase/query history for all customers 100/300” and “generate temporary table mappings 102/104 & 302/304” “As depicted by FIG. 3A, the process initially retrieves the purchase histories for all customers (step 100).”); 
determining a first set of items from a plurality of items based on the historical user data (at least figs 1, 3a/3b and related text] “The first table 102A maps individual customers to the items they purchased. The second table 104A maps items to the customers that purchased such items.” – i.e. Items A, C, D, purchased by users 1…N. See also Venn Diagram in Fig 4 and related text);
determining a second set of items from the plurality of items based on the user session data, the second set of items being different from the first set of items (at least [figs 3A, 3B, 4 5 and related text] “In step 180, the process 52 identifies all popular items that have been purchased by the user…or rated by the user…at 182 similar item lists are retrieved and weighted, and at 186 the results are merged sorted, before “In step 190, the list is filtered by deleting any items that (1) have already been purchased or rated by the user…); and
determining one or more item recommendations based on the first set of items and the second set of items, the one or more item recommendations including at least one item from the first set of items and at least one item from the second set of items(at least [fig 5 and related text] In step 192 one or more items are optionally selected from the recent shopping cart contents list (if such a list exists) for the user, excluding items that have been rated by the user or which fall outside the designated product group or category. The selected items, if any, are inserted at randomly-selected locations within the top M (e.g., 15) positions in the recommendations list. Finally, in step 194, the top M items from the recommendations list are returned to the Web server 32, which incorporates these recommendations into one or more Web pages.)

Relevant Prior Art
The following art is believed to be relevant to the pending application and as such is made of record. 
US 20200104898 A1to Cui discloses a means of recommending a product based on demonstrated interest. 
US 20200104898 A1 to Lifar discloses a means of selecting and recommending items to a user. 
US 20200104898 A1 to Frazer discloses a means of generating recommendations based on historical spend information and inferences between a user and other users. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571-270-7537  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622